DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US Pat. No. 7,488,277 B1).
In regards to claim 1, Knapp teaches a barbell rack (1112, Fig. 41) installable on a wall, comprising: a first upright and a second upright distanced from one another (i.e.; the uprights separated by 1114), a first pole (1116a) and a second pole (1116b) respectively associated to the first upright and second upright, means (i.e.; the hinge bars illustrated in Figs. 41 and 42) for hinging each pole to the corresponding upright in such a way that each pole is movable between a use position (Fig. 41), in which it is at a maximum distance from the corresponding upright, and a rest position (Fig. 43), in which it is at a minimum distance from the corresponding upright.
Knapp does not particularly teach the embodiment of Fig. 41 having the uprights fixable to a wall; and each of the poles having a plurality of holes adapted to receive a support shelf.
Knapp teaches an embodiment in Figs. 7A-C that has the uprights fixable to a wall with lanyards (151).  Knapp also teaches an embodiment that has the poles (134b, Fig. 12C) each having a plurality of holes (810b) adapted to receive a support shelf (180a/b).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Knapp’s barbell rack illustrated in Fig. 41 such that the uprights are fixable to a wall; and each of the poles having a plurality of holes adapted to receive a support shelf.  The motivations would be for the purpose of preventing tipping as taught by Knapp (Col 17, Lines 51-54); and for the purpose of using a Smith machine arrangement as taught by Knapp (Col 10, Lines 10-19).
In regards to claim 2, Knapp does not particularly teach the first and the second pole (1116a/b) are mutually parallel.  However, the poles are illustrated as approximately parallel, and it would be obvious to one of ordinary skill in the art before the effective filing date to have the poles mutually parallel in order to have an operative hinge device.
In regards to claim 3, as modified, Knapp teaches one or more support shelves (180a/b) installable in the holes of the first and second pole.
In regards to claim 4, Knapp does not particularly teach the first and the second pole (1116a/b) remain parallel in the passage from the rest position to the use position, or vice versa.  However, the poles are illustrated as being approximately parallel between the rest and use positions, or vice versa, and it would be obvious to one of ordinary skill in the art before the effective filing date to have the poles remain parallel in the passage from the rest position to the use position, or vice versa in order to have an operative hinge device.
In regards to claim 5, Knapp does not particularly teach the first and the second pole (1116a/b) maintain the same distance between them in the passage from the rest position to the use position, or vice versa.  However, the poles are illustrated as being approximately the same distance between the rest and use position, and it would be obvious to one of ordinary skill in the art before the effective filing date to have the first and the second pole maintain the same distance between them in the passage from the rest position to the use position, or vice versa in order to have an operative hinge device.
In regards to claim 6, Knapp teaches the first and the second pole (1116a/b) are mounted on corresponding uprights in such a way that in the use position, the first and the second pole contact, at an end thereof, a floor or a ground surface (i.e.; via the feet of 1116a/b).
In regards to claim 7, Knapp teaches the means for hinging comprise, for each pole (1116a/b), at least a first arm having a first end hinged to the corresponding upright and a second end hinged to the pole in such a way as to enable the passage of the pole from the use position to the rest position, and vice versa (see hinge arms in Figs. 41 and 42; Col 14, Lines 10-15).
In regards to claim 8, Knapp teaches the means for hinging comprise a second arm having a first end hinged to the corresponding upright and a second end hinged to the pole (see the upper and lower hinge arms in Figs. 41 and 42).
In regards to claim 9, Knapp teaches the rotation of the first end of the first arm with respect to the corresponding upright takes place about a horizontal axis (e.g.; see collapsing position in Figs. 42-43).
In regards to claim 10, Knapp teaches each upright has a section that is substantially C- or U-shaped (e.g.; the upper or lower feet), each pole (1116a/b), in the rest position, being housed inside the corresponding upright (i.e.; the mutual upper and lower feet are housed within each other as shown in Fig. 43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to collapsible exercise equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631